UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
SEUNG-YONG OK,

                              Plaintiff,                 Case No. 18-CV-0392 (BMC)

                        -against-                        RULE 68 JUDGMENT

NEW YORK CITY DEPARTMENT OF
EDUCATION; TYEE CHIN, FORMER PRINCIPAL
OF FLUSHING HIGH SCHOOL, IN HIS OFFICIAL
AND INDIVIDUAL CAPACITY, LUIS AGUIRRE
AMAYA, ASSISTANT PRINCIPAL OF FLUSHING
HIGH SCHOOL, IN HIS OFFICIAL AND
INDIVIDUAL CAPACITY,

                           Defendants.

       Whereas pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants having

offered to allow Plaintiff Seung-Yong Ok to take a judgment against the Defendants in this

action for the total sum of Fifty thousand dollars and one cent ($50,000.01) Dollars, plus

reasonable attorneys’ fees, expenses, and costs to the date of this offer for Plaintiff’s federal,

state and city law claims, on January 12, 2021, Plaintiff’s attorney having confirmed acceptance

of Defendants’ offer of judgment, it is

       ORDERED, ADJUDGED, AND DECREED, That Plaintiff Seung-Yong Ok has

judgment in the amount of $50,000.01, plus reasonable attorneys’ fees, expenses, and costs

accrued to date, to be determined by the Court as against all Defendants. Attorneys' fees/costs
motion due in accordance with FRCP 54(d).

                                           Digitally signed by Brian M. Cogan
                                            ____________________________________

                                             HON. BRIAN M. COGAN, U.S.D.J.
